Vacated and Dismissed and Opinion filed December 17, 2015.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00144-CV

          RHONDA PATRICE GOODMAN-DELANEY, Appellant
                                         V.
                     MARILYNN GRANTHAM, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1047984

                                 OPINION


      In this forcible detainer case, appellant Rhonda Patrice Goodman-Delaney
challenges the legal sufficiency of the evidence in support of the county court at
law’s judgment against her for rent and attorney’s fees on the basis that she did not
have a landlord-tenant relationship with appellee, Marilynn Grantham. We
conclude that the justice court and county court at law did not have jurisdiction
over the cause due to the parties’ lack of a landlord-tenant relationship, vacate the
judgment as void, and dismiss Grantham’s forcible detainer action for want of
jurisdiction.

                                          Background

       The facts are undisputed. Mary Delaney owned a home in Houston, Texas
when she married James Delaney. Mary died intestate. In addition to James, she
had five living children as heirs, including Grantham. James continued to live on
the property following Mary’s death and later married Goodman-Delaney. James
died in 2014. Grantham served a notice to vacate on Goodman-Delaney and
subsequently filed a petition for eviction (forcible detainer) in justice court.1 The
justice court rendered judgment in favor of Goodman-Delaney.

       Grantham appealed to the county court at law. Grantham admitted at trial in
county court that she and Goodman-Delaney did not have a landlord-tenant
relationship, and Goodman-Delaney did not pay rent.2 The county court at law
rendered judgment in favor of Grantham and awarded her $7,700 in rent and
$2,318.75 in attorney’s fees. The court also made findings of fact, among other
things, that any possessory rights of Goodman-Delaney “were extinguished at the
time of James[’s] death” and Goodman-Delaney “wrongfully possessed the
property from March to October of 2014.”

                                          Discussion

       In two issues, Goodman-Delaney challenges the legal sufficiency of the
evidence to support the county court’s award of rent and attorney’s fees due to the
undisputed lack of a landlord-tenant relationship between the parties. Concluding
that the justice court and county court at law did not have jurisdiction over this
       1
           The notice was sent on behalf of “the heirs of Mary Brown Delaney.”
       2
        Grantham testified that her siblings “turned their rights over to [her]” under a purported
warranty deed admitted into evidence.

                                                2
case, we do not reach Goodman-Delaney’s legal sufficiency challenges.

       A justice court has subject matter jurisdiction over forcible detainers, but the
justice court and the county court at law on appeal lack jurisdiction to resolve title
issues.3 Maxwell v. U.S. Bank Nat’l Ass’n, No. 14-12-00209-CV, 2013 WL
3580621, at *2 (Tex. App.—Houston [14th Dist.] July 11, 2013, pet. dism’d w.o.j.)
(mem. op.). The forcible detainer process is supposed to be a summary, speedy,
and inexpensive proceeding to determine who has the right to immediate
possession of property. Geldard v. Watson, 214 S.W.3d 202, 206 (Tex. App.—
Texarkana 2007, no pet.). Thus, a forcible detainer only addresses who has the
right to possess the property, not who has title to it. Maxwell, 2013 WL 3580621,
at *2; see Tex. R. Civ. P. 510.3(e). Neither the justice court nor the county court at
law have subject matter jurisdiction to determine who has title to property.
Maxwell, 2013 WL 3580621, at *2. We may address this issue of subject matter
jurisdiction sua sponte. Geldard, 214 S.W.3d at 206.

       A forcible detainer action is dependent on proof of a landlord-tenant
relationship. Yarbrough v. Household Fin. Corp. III, 455 S.W.3d 277, 280 (Tex.
App.—Houston [14th Dist.] 2015, no pet.); Dent v. Pines, 394 S.W.2d 266, 268
(Tex. Civ. App.—Houston 1965, no writ). The sole issue in a forcible detainer suit
is who has the right to immediate possession of the premises. Aguilar v. Weber, 72
S.W.3d 729, 732 (Tex. App.—Waco 2002, no pet.). Without a landlord-tenant
       3
         Jurisdiction to hear a forcible detainer action is expressly given to the justice court of
the precinct where the property is located and, on appeal, to the county court at law for trial de
novo. Maxwell v. U.S. Bank Nat’l Ass’n, No. 14-12-00209-CV, 2013 WL 3580621, at *2 (Tex.
App.—Houston [14th Dist.] July 11, 2013, pet. dism’d w.o.j.) (mem. op.); Rice v. Pinney, 51
S.W.3d 705, 708 (Tex. App.—Dallas 2001, no pet.); see Tex. Prop. Code § 24.004; Tex. R. Civ.
P. 510.3, 510.10(c). A county court at law exercising appellate jurisdiction over a justice court
judgment is limited to the original jurisdiction of the justice court. Maxwell, 2013 WL 3580621,
at *2; Geldard v. Watson, 214 S.W.3d 202, 206 (Tex. App.—Texarkana 2007, no pet.).
Moreover, a county court does not have jurisdiction to try questions of title to land. Doggett v.
Nitschke, 498 S.W.2d 339, 339 (Tex. 1973).

                                                3
relationship, a justice court cannot determine the issue of immediate possession
without first determining who has title to the property. See, e.g., id. at 733-35
(noting when there is no evidence of a landlord-tenant relationship, justice court
and county court at law “would be required to determine the issue of title to resolve
the right to immediate possession” and thus “lacked jurisdiction”).

       In Dent, cited by Goodman-Delaney, Milton Pines moved into an apartment
building owned by Julia Radford. 394 S.W.2d at 268. Radford was married to
Pines’s uncle when Pines moved onto the property. Id. After Radford and the uncle
died, Pines remained on the property. Id. Dent obtained a judgment against Pines
in a forcible entry and detainer suit in a county court at law.4 Id. at 267. Pines filed
a separate lawsuit and obtained a permanent injunction in district court preventing
Dent from evicting him. Id. Dent appealed the permanent injunction judgment to
this court. Id.

       Acknowledging that Pines had moved onto the property lawfully and not by
force, we noted that there was “no basis for an action of forcible entry and
detainer.” Id. at 268. We further held that an action for forcible detainer requires
evidence of a landlord-tenant relationship because the lack of such evidence would
necessarily require a determination of who has title to the property. 5 Id. We

       4
        The property had been devised to Radford by her prior husband. Dent, 394 S.W.2d at
268. Radford died intestate while her then current husband, Pines’s uncle, resided on the
property. Id. Radford’s daughter, Jennette, inherited the property, presumably subject to a life
estate held by the uncle. Id. Jennette died one month after the uncle, and Dent brought the
eviction lawsuit as the independent executor of Jennette’s estate. Id.
       5
          In discussing the two causes of action—forcible entry and detainer and forcible
detainer—separately, we implicitly acknowledged that they are distinct causes of action, even
though they are often used interchangeably. Johnson v. Mohammed, No. 03-10-00763-CV, 2013
WL 1955862, at *3 (Tex. App.—Austin May 10, 2013, pet. dism’d w.o.j.) (mem. op.) (citing
Tex. Prop. Code § 24.001 (forcible entry and detainer occurs if person enters real property
without legal authority and refuses to leave upon owner’s demand) and § 24.002 (forcible
detainer occurs when tenant by right or by sufferance holds over after lease term and refuses to
leave upon owner’s demand)).

                                               4
concluded that the county court did not have jurisdiction over the title dispute and
affirmed the district court’s finding that the judgment in the eviction suit was void.
Id. at 269.

      Our sister court reached a similar conclusion in Aguilar, 72 S.W.3d at
733-35. In that case, the Webers and the Aguilars entered into a contract for deed
and promissory note for the Aguilars to purchase real property. Id. at 732. The
contract did not specify that a default on the note would create a landlord-tenant
relationship or tenancy at sufferance or that in the event of default the Webers
could institute a forcible detainer suit to establish possession. Id. at 733. Alleging
that the Aguilars defaulted on the note, the Webers initiated a forcible detainer suit
and obtained a judgment from the justice court in their favor that was affirmed by
the county court. Id. Because there was no evidence of a landlord-tenant
relationship, the court of appeals held that the dispute necessarily involved a
dispute over title, which would require a court to determine the owner of the real
estate by analyzing the contract for deed. Id. at 733-35. Consequently, the justice
court and county court at law lacked jurisdiction over the dispute. Id. at 734-35.
The court of appeals dismissed the appeal for want of jurisdiction and dissolved the
writ of possession. Id. at 735.

      Here, Grantham conceded that she did not have a landlord-tenant
relationship with Goodman-Delaney. Goodman-Delaney entered the property
legally when she moved in with her husband who undisputedly had legal
possession of the property. Grantham alleges she obtained title to the property in
part through inheritance and in part by deed from her siblings. Accordingly, the
justice court had to determine whether Grantham had title to the property before it
could determine whether Grantham had a superior right to possess the property
over Goodman-Delaney. See Geldard, 214 S.W.3d at 209 (holding justice court did

                                          5
not have jurisdiction to adjudicate merits of title because it was required to analyze
conveyance of property against claim of homestead right). The justice court, and
the county court at law on appeal, did not have jurisdiction to make such a
determination.6 See Maxwell, 2013 WL 3580621, at *2; Geldard, 214 S.W.3d at
209.

       When a court’s void judgment is appealed, we have jurisdiction to declare
the judgment void and render judgment dismissing the case. Kilpatrick v.
Potoczniak, No. 14-13-00707-CV, 2014 WL 3778837, at *2 (Tex. App.—Houston
[14th Dist.] July 31, 2014, no pet.) (mem. op.) (per curiam). We vacate the county
court’s judgment as void and dismiss the forcible detainer action for want of
jurisdiction. See id. (holding county court’s judgment of possession was void
because it was rendered during pendency of bankruptcy stay and dismissing
forcible detainer action for want of jurisdiction).




                                             /s/       Martha Hill Jamison
                                                       Justice



Panel consists of Justices Jamison, Donovan, and Brown.




       6
          Goodman-Delaney concedes that Grantham has title to the property. However, the
parties may not agree to waive the justice court’s and county court’s subject matter jurisdiction.
Rusk State Hosp. v. Black, 392 S.W.3d 88, 103 (Tex. 2012) (“Subject matter jurisdiction cannot
be waived or conferred by agreement, can be raised at any time, and must be considered by a
court sua sponte.”).

                                                   6